(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, el Fiscal de esta Corte nos pide la desestimación del presente recurso fundado en que después de haber obtenido varias prórrogas, el acusado dejó de solicitar otra dentro del término con-cedídole por la corte:
Por cuanto, el apelante en su oposición no explica la demora ha-bida y se funda más bien en que no ha recibido copia alguna de la transcripción de evidencia y en que su apelación es meritoria:
Por cuanto, era el deber del apelante solicitar y obtener todas las prórrogas necesarias para perfeccionar su recurso, lo que no hizo:
Por tanto, se desestima la apelación.